UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/ A (Amendment #1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NORTH TEXAS ENERGY, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4556048 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities Transfer Corporation 2591 Dallas Parkway, Suite 102 Frisco TX 75034 972- 963-0012 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES OF ALL COMMUNICATIONS TO: North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300Addison, Texas 75001, 469-718-5572 Approximate date of commencement of proposed sale to public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Amount of Registration Fee Common $ 2,000,000 $ 229.20 Total - $ 2,000,000 $ 229.20 (1)The proposed offering price per share was estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 of Regulation C. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(A), MAY DETERMINE. Page 1 PRELIMINARY PROSPECTUS Subject to completion, dated February 23,2012 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 This prospectus relates to the sale of 2,000,000 shares of the common stock of North Texas Energy, Inc. via Direct Public Offering A Total 2,000,000 Shares of Common Stock Par Value $ 0.00001 per Share Offered at $1.00 (One Dollar) Per Share OUR COMMON STOCK IS NOT TRADED ON ANY NATIONAL SECURITIES EXCHANGE AND IS NOT QUOTED ON ANY OVER-THE-COUNTER MARKET.THE PRICES AT WHICH THE STOCK WILL BE SOLD WILL BE DETERMINED BY THE PREVAILING MARKET PRICE FOR THE SHARES (IF OUR COMMON STOCK IS PUBLICLY TRADED AT SUCH TIME) OR IN PRIVATELY NEGOTIATED TRANSACTIONS. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE “RISK FACTORS” BEGINNING ON PAGE9FOR A DISCUSSION OF RISKS APPLICABLE TO US AND AN INVESTMENT IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK Page 2 Table of Contents FORWARD-LOOKING STATEMENTS 4 USE CAUTION WHEN EVALUATING FORWARD LOOKING STATEMENTS 4 PROSPECTUS SUMMARY 4 HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. 5 THE BUSINESS OF THE COMPANY 5 DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES 6 THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS 6 Haynesville Shale Formation 6 Eagleford Shale Formation 6 Information Related to Large Geological Shale Formations and Their Estimated Natural Resources 6 Estimated Currently Known Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases 7 Estimated Discounted Cash Value of Oil Reserves Producible in Three Years 7 THE COMPANY'S BRIEF OPERATING HISTORY 7 THE OFFERING 7 Beginning and Cumulative Number of Shares Outstanding Based on Offering Milestones 7 SUMMARY CONSOLIDATED FINANCIAL DATA 8 RISK FACTORS 9 RISKS RELATED TO OUR BUSINESS 9 The changing price paid for a barrel of Crude Oil at Market 9 Environmental Impact Including New Legislation 9 Reliance on Experts 9 Our Business as a "Going Concern" 9 USE OF PROCEEDS 10 MANAGMENT'S DISCUSSION AND ANALYSIS 10 Overview 10 FINANCIAL CONDITION, CHANGES IN FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 Liquidity 11 Results of Operations 11 DIRECTORS, OFFICERS AND CONTROL PERSONS 11 TRANSACTIONS WITH RELATED PERSONS AND CERTAIN CONTROL PERSONS 12 PLAN OF DISTRIBUTION 12 RECENT SALES OF UN-REGISTERED SECURTIES 12 FINANCIAL STATEMENTS-CONSOLIDATED FINANCIAL STATEMENTS 12 TABLE OF CONTENTS-SECTION F 13 NOTES TO THE FINANCIAL STATEMENTS 21 LITIGATION 23 STOCK TRANSFER AGENT 23 LEGAL MATTERS 23 EXPERTS 23 WHERE YOU CAN FIND MORE INFORMATION 23 UNDERTAKINGS 24 SIGNATURES 24 EXHIBIT INDEX 25 Page 3 FORWARD-LOOKING STATEMENTS THIS PROSPECTUS AND RELATED PROSPECTUS SUPPLEMENTS CONTAIN FORWARD-LOOKING STATEMENTS WITHING THE MEANING OF FEDERAL SECURITIES LAW. WORDS SUCH AS "MAY," "WILL," "EXPECT," "ANTICIPATE," "BELIEVE," "ESTIMATE," "CONTINUE," "PREDICT," OR OTHER SIMILAR WORDS, IDENTIFY FORWARD-LOOKING STATEMENTS. fORWARD-LOOKING STATEMENTS APPEAR IN A NUMBER OF PLACES IN THIS PROSPECTUS AND INCLUDE STATEMENTS REGARDING OUR INTENT, BELIEF OR CURRENT EXPECTATION ABOUT, AMONG OTHER THINGS, TRENDS AFFECTING THE MARKETS IN WHICH WE OPERATE, OUR BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS, CASH FLOW AND GROWTH STRATEGIES. USE CAUTION WHEN EVALUATING FORWARD LOOKING STATEMENTS ALTHOUGH WE BELIEVE THAT THE EXPECTATIONS REFLECTED IN THESE FORWARD-LOOKING STATEMENTS ARE BASED ON REASONABLE ASSUMPTIONS, FORWARD-LOOKING STATEMENTS ARE NOT GUARANTEES OF FUTURE PERFORMANCE AND INVOLVE RISKS AND UNCERTAINTIES. ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE PREDICTED IN THE FORWARD-LOOKING STATEMENTS AS A RESULT OF VARIOUS FACTORS INCLUDING THOSE SET FORTH IN THE “RISK FACTORS” SECTION OF THIS PROSPECTUS. IF ANY OF THE EVENTS DESCRIBED IN “RISK FACTORS” OCCUR, THEY COULD HAVE AN ADVERSE EFFECT ON OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATION, CASH FLOW, AND GROWTH STRATEGIES. WHEN CONSIDERING FORWARD-LOOKING STATEMENTS YOU SHOULD KEEP THESE FACTORS IN MIND AS WELL AS THE OTHER CAUTIONARY STATEMENTS IN THIS PROSPECTUS. YOU SHOULD NOT PLACE UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENT. WE ARE NOT OBLIGATED TO UPDATE FORWARD-LOOKING STATEMENTS. PROSPECTUS SUMMARY THIS SUMMARY HIGHLIGHTS SELECTED INFORMATION AND DOES NOT CONTAIN ALL THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD CAREFULLY READ THIS PROSPECTUS, ANY RELATED PROSPECTUS SUPPLEMENT AND THE DOCUMENTS WE HAVE REFERRED YOU TO IN “WHERE YOU CAN FIND MORE INFORMATION” ON18 BEFORE MAKING AN INVESTMENT IN OUR COMMON STOCK, INCLUDING THE “RISK FACTORS” SECTION BEGINNING ON . IN THIS PROSPECTUS, REFERENCES TO “ THE COMPANY,” “WE,” “US” AND “OUR” AND SO FORTH REFER TO THE MERGED OR COMBINED COMPANIES AS ONE ALTOGETHER SUBSEQUENT TO THE MERGERS AND COMBINATION OF THE RESPECTIVE BUSINESSES INTO NORTH TEXAS ENERGY, INC. AND ITS SUBSIDIARIES. Page 4 HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. PURCHASE AND SALE AGREEMENT WITH REMINGTON OIL AND GAS, INC. North Texas Energy, Inc. was organized in Nevada in January 2011. We are a combination of three companies, each originally founded for same purpose. The predecessors to NTE are Remington Oil and Gas, LLC a Texas Limited Liability Company and Remington Oil and Gas, Inc. a Nevada corporation. During 2009 and prior Remington Oil and Gas, LLC had acquired Oil Field leases in North Texas, in Upshur and Milam counties.In January 2010 Remington Oil and Gas, Inc. acquired all of the outstanding ownership interests of Remington Oil and Gas, LLC. In the process, Remington Oil and Gas, Inc., acquired the oil and gas leases in North Texas that had been previously assigned to Remington Oil and Gas, LLC. In January 2011 North Texas Energy, Inc. acquired Remington Oil and Gas, Inc . through a share exchange agreement. Also in January 2011 thePurchase and Sale agreement with Remington Oil and Gas, Inc., gave title to the oil and gas leases that were the property of Remington Oil and Gas, Inc. to North Texas Energy, Inc. The Purchase and Sale Agreement (see exhibit 2.2) transferred title of Remington’s well-head equipment to North Texas Energy, Inc. and provide for the acquisition of all of the outstanding shares of Remington Oil and Gas, Inc. by North Texas Energy, Inc. in a one-for-one exchange. THE BUSINESS OF THE COMPANY North Texas Energy, Inc. (NTE) is a non-traditional Crude Oil and Natural Gas producing company. The company has acquired title to Oil and Natural Gas leases in the state of Texas in Milam and Upshur counties. The company controls 100% of the working interest in the Texas leases. The company also has entered into final negotiations for agreements that will allow for acquisition of additional leases in neighboring Kansas and Oklahoma in the near future. The company will control 100% of the working interest in the Kansas and Oklahoma leases. There is substantial oil exploration and production currently in the areas in which the company holds ownership rights to the mineral deposits (oil and gas) that the company seeks to bring to market. The company's business is the re-entering oil fields containing formerly producing wells and oil deposits and employ new proven methods to recover proven remaining and probably substantial deposits of crude oil and natural gas. The company has now on its leased property a total of eleven wells that have been drilled and have a substantial amount of well head equipment installed. The well head equipment is that equipment used to bring the deposits of oil and natural gas to the surface and to store it or deliver it to market for sale. The eleven wells are in various states of repair but all are useable subsequent to repair and refurbishment. NTE is an “Enhanced Oil Recovery” (EOR) company. EOR is a term used to describe a variety of methods by which oil reserves are recovered from existing oil fields that were not completely exhausted using standard methods. We are not an “exploration company” in the sense that our business and our methods do not involve an attempt to explore for new oil deposits but rather to exploit existing known oil fields using other than “standard” recovery methods. In simplified terms, the "standard" methods of producing oil and natural gas from its location in natural deposits in the earth is to drill a relief (well) into the deposit and allow the deposit's crude oil to surface because of the natural pressure that exists in the deposit structure underground. Once a well is finished and a well casing is in place the oil and natural gas will surface under its own pressure or with a small amount of suction introduced into the well. As the oil surfaces so does the natural gas and the two products are separated and stored or delivered directly to market. Enhanced Oil Recovery methods identify the process(s) by which substantial amounts of oil and gas that remain in a field deposit, after standard recovery methods are exhausted, can be recovered using a variety of methods of enhancing the natural pressure in a deposit or using some other method to release additional trapped oil in the deposit. Refurbishing and using the same wells that were used originally in using standard methods, EOR allows for the recovery of significantly more oil from the same field by introducing additional pressure or other geological changes in the deposit. The original well, well casing and well head equipment, are used in the process. NTE intends initially to use an EOR method called "microbial injection" to induce pressure in its oil field deposits and allow for the remaining oil deposits to be recovered. Microbial injection is the process by which nutrients or compounds are injected into an oil field to allow for the natural enhancement of the movement and release of the oil out of the deposit.Commonly, as much as two-thirds of the original oil recovered in a deposit can be recovered using some kind of Enhanced Oil Recovery method. The concept is to use natural environmental reactions to improve the recovery of oil trapped in porous media in the deposit or without sufficient pressure to allow the oil and gas to be expressed normally from the deposit to above ground. In each different oil field, the method by which EOR can be successful is dependent on the oil field and deposit structure. The uniqueness of each field may involve unique EOR methods which can be any combination of methods involving the use of expertise in the disciplines of geology, chemistry, and microbiology as well as fluid mechanics and a variety of engineering applications. The company relies on the science and practice of qualified petroleum engineers to identify oil deposits and reserves in oil fields that we wish to enter and begin producing operations (see “Petroleum Engineer's Report” in the supplemental information attached to this prospectus). Additionally, NTE will rely on state-of-the-art oil deposit identification methods such as seismic analysis and interpretation. We rely on engineering analysis and written reports that indicate (based on professional opinion) the character and type of oil deposits that may be in any particular oil field (See the section on “Risk Factors” for more information). Once NTE identifies an attractive field, we attempt to enter into an agreement to acquire lease title to the field and begin the process of producing oil and natural gas from the field using currently known effective EOR methods. Page 5 DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES In order to determine the cost-effectiveness and feasibility of the company’s plan to produce oil from its leased oil and gas properties a professional petroleum engineer’s Technical Report was commissioned by the company to determine the estimated reserves of hydrocarbon deposits in the geological structures under the ground leases. That report is included in this prospectus in Exhibit 99.1 and provides analytical data and conclusions that make estimates of the reserves the company holds title to in two separate geological formations that are known to be rich in hydrocarbon deposits including oil and natural gas. The formations are referred to as ”Shale” formations for their type of geological composition underground. These types of formations have recently been the focus of oil and natural gas exploration and production companies because they have been proven to contain significant amounts of recoverable crude oil and natural gas. The Technical Report in Exhibit 99.1 to this prospectus gives detailed information about the location and structure of the geology contained in the leases. The leases are recorded in the counties that they exist in and are on record and identified in the records of the Texas Railroad Commission who has regulatory management authority over oil and gas leases in the state of Texas. THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS Haynesville Shale Formation The company has property rights in two different established oil fields. In East Texas (Upshur County), the company holds leases in the East Texas Oil Field, within the “Haynesville Shale”. The Haynesville Shale is a geological formation that underlies parts of Arkansas, Louisiana and East Texas. The East Texas Oil Field (located in the Haynesville Shale formation) has been producing oil and natural gas for some time now and the company will focus its initial efforts in the East Texas Oil Field on implementing Enhanced Oil Recovery techniques. The company’s East Texas oil field leases would be the quickest wells to bring on-line and produce crude oil for sale. As production begins from the shallow existing wells the process of deep lateral well drilling and fracturing at significantly deep locations in the geological structure will begin. Production of oil in Upshur County (referred to as the Haynesville Shale formation) will begin with the process of refurbishing eleven existing wells. Once those wells are clean and operational, the enhanced oil recovery technique called microbial injection will begin. The process should give the company access to the estimated 5 million barrels of recoverable crude oil in the structure. Eagleford Shale Formation The company also has leased property in Milam County Texas in a geological formation referred to as the “Eagleford Shale Formation”. The Eagleford Shale Formation underlies much of South and East Texas and is also a hydrocarbon rich underground geological formation in which a significant amount of crude oil and natural gas exists. The formation is estimated to contain as much as 3 billion barrels of producible crude oil. The company plans to conduct deep horizontal drilling and fracturing activities on its leases in the Eagleford Shale. Many already producing deep horizontal wells exist in the formation and the formation was the most active in the U.S. in 2010 for drilling permits. Information Related to Large Geological Shale Formations and Their Estimated Natural Resources A great deal ofinformation is published and available from a variety of sources in the public domain and from private sources that detail the geology and hydrocarbon (crude oil and natural gas) producing activities and resources in both the Eagleford and Haynesville Shale Formations. A substantial amount is available via the World Wide Web (The Internet). Page 6 Estimated Currently Known Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases On its owned leases the company has estimated reserves in standard barrels of oil (42 gallons) identified by the Technical Report as follows: Description of Lease Proved Developed Reserves Proved Un-Developed Reserves Probable Reserves Balch Northrock The company has negotiated additional leases which it has not formalized yet that if finalized would add an additional estimated 2,100,000 barrels of Proved Developed reserves and 164,000 barrels of Proved Un-developed reserves ( see the Petroleum Engineer’s report in Exhibit 99.1 to this prospectus)l. Estimated Discounted Cash Value of Oil Reserves Producible in Three Years The following table shows the estimated discounted cashgross value of production of Crude Oil for the next three years (generalized in annual receipts) for the production and sale of Light Sweet Crude Oil at the Western Intermediate Average Price of $74 Per Barrel from the company’s known Proved Developed, Proved Un-Developed and Probable Reserves. The company estimates that from the gross receipts it will pay approximately 22% of the gross receipts in royalties and severance taxes. Year of Production Gross Receipts Discount Rate % Discounted Value Year One $ 45,200,852 Year Two $ 15,000,000 $ 44,105,388 Year Three $ 32,000,000 $ 43,047,952 Total $ 42,026,952 THE COMPANY'S BRIEF OPERATING HISTORY The company had basically no field operations or activity in 2009 and has not had any in 2011. Although the company is not currently operating in the field, it had brief field operations during 2010. Beginning in 2010, the company obtained funding from the private sale of its common stock (see the section "Recent Sales of Unregistered Securities" for more information). Along with the use of those funds and trade credit, the company began refurbishing and repairing the wells existing on the leased property for production and use. Working capital in the form of approximately $206,000 in cash from unregistered common stock sales along with trade credit from suppliers and contractors of $98,000 was used in the process. The complete comprehensive financial information covering the company's entire relevant operating history follows after this section (see the sections "Management's Discussion and Analysis" and "Financial Statements") Other than during 2010, no significant financial or operational activity has occurred. THE OFFERING This prospectus refers to the sale of 2,000,000 shares of the company's common stock in a Direct Public Offering of the securities. The company has outstanding common stock totaling 5,831,000 shares and intends to issue another 2,000,000 shares to the public in the offering. The offering is a Direct Public Offering. Subject to the approval of the registration statement, the company will take measures to meet the criteria and regulations that allow the stock to be quoted on the OTC Bulletin Board stock quotation system. It is likely that not all of the stock offered will be sold to investors immediately. It is likely that a delayed sale of the securities will take place over an extended period of time. The following table shows the possible outcomes for computing the company's outstanding stock given partial sales of the total offering given in percentage intervals. Beginning and Cumulative Number of Shares Outstanding Based on Offering Milestones Prior to Offering 25% Sold 50% Sold 75% Sold 100% Sold Gross Proceeds $ 500,000 $ 1,000,000 $ 1,500,000 $ 2,000,000 Page 7 Of the total number of shares outstanding prior to the offering of 5,831,000 approximately 5,000,000 are held by “control persons”. Those shares are restricted until March 24, 2013. The remaining 831,000 shares are held by private investors who acquired their stock via the stock exchange between Remington Oil and Gas Inc. and North Texas Energy Inc. on January 12, 2011. Those shares will remain restricted until no sooner than January 12, 2012. SUMMARY CONSOLIDATED FINANCIAL DATA We have prepared the following summary of our consolidated financial statements. The summary of our consolidated financial data set forth below should be read together with our Consolidated Financial Statements and the notes thereto, as well as “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this prospectus. NORTH TEXAS ENERGY, INC. CONSOLIDATED CONDENSED FINANCIAL STATEMENTS BALANCE SHEETS AT DECEMBER 31, 2009, 2010 &2011 12/31/2011 12/31/2010 12/31/2009 Current Assets Cash - - - Total Current Assets - - - Property, Plant & Equipment Well Head Equipment $ $ $ Total Assets $ $ $
